Case: 18-14393   Date Filed: 11/04/2019   Page: 1 of 5


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14393
                        Non-Argument Calendar
                      ________________________

                        Agency No. A097-959-133



LINA ASTRID ALVAREZ PEMBERTHY,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.
                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (November 4, 2019)



Before MARCUS, ROSENBAUM, and EDMONDSON, Circuit Judges.
               Case: 18-14393     Date Filed: 11/04/2019   Page: 2 of 5


PER CURIAM:


      Lina Astrid Alvarez Pemberthy (“Petitioner”), a native and citizen of

Colombia, petitions for review of the Board of Immigration Appeal’s (“BIA’s”)

final order denying Petitioner’s motion to reopen and to terminate her removal

proceedings. Briefly stated, Petitioner contends that her defective notice-to-appear

(“NTA”) deprived the Immigration Judge (“IJ”) and the BIA of subject-matter

jurisdiction over her removal proceedings. No reversible error has been shown; we

deny the petition in part and dismiss it in part.

      In 2004, the Immigration and Naturalization Service issued Petitioner an

NTA charging her as removable for being an alien without a valid entry or travel

document and for having attempted to enter the United States with a fraudulent

visa. The NTA ordered Petitioner to appear before an IJ in Pompano Beach,

Florida, at a date and time “to be determined.” Petitioner was later notified in

writing of the time and date of her scheduled removal hearings and attended those

hearings with her lawyer.

      At her initial hearing, Petitioner testified that her NTA had been served

properly, admitted the allegations in the NTA, and conceded removability.

Petitioner said, however, that she intended to apply for asylum and for withholding

of removal.
                                           2
              Case: 18-14393     Date Filed: 11/04/2019   Page: 3 of 5


      Following a merits hearing on Petitioner’s application for relief, the IJ

denied Petitioner asylum, withholding of removal, and relief under the United

Nations Convention Against Torture. The IJ then ordered Petitioner removed to

Colombia. The BIA dismissed Petitioner’s appeal on 12 September 2007.

Petitioner remained in the United States.

      Over a decade later, Petitioner moved to reopen and to terminate her

removal proceedings in the light of the Supreme Court’s decision in Pereira v.

Sessions, 138 S. Ct. 2105 (2018). Because Petitioner’s NTA failed to specify the

date and time of her hearing, Petitioner argued that the NTA failed to vest the IJ or

the BIA with jurisdiction over her removal proceedings. About timeliness,

Petitioner asserted that Pereira constituted an extraordinary circumstance that

warranted equitable tolling of the 90-day time limit applicable to motions to

reopen. In the alternative, Petitioner also asked the BIA to exercise its sua sponte

authority to reopen her case based upon Pereira.

      The BIA denied Petitioner’s motion. The BIA explained that -- even if it

deemed Petitioner’s motion as timely filed -- Petitioner was unentitled to relief

because she had conceded the allegations in the NTA and was found removable as

charged. The BIA also determined that Petitioner’s argument was foreclosed by




                                            3
               Case: 18-14393    Date Filed: 11/04/2019   Page: 4 of 5


the BIA’s decision in Matter of Bermudez-Cota, 27 I. & N. Dec. 441 (BIA 2018).

The BIA declined to exercise its sua sponte authority to reopen the proceedings.

       While Petitioner’s petition was pending in this Court, we issued our decision

in Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148, 2019 U.S. App. LEXIS 24907

(11th Cir. Aug. 21, 2019). Like the Petitioner here, Perez-Sanchez argued --

relying on Pereira -- that the IJ lacked jurisdiction over Perez-Sanchez’s removal

proceedings because his NTA failed to include the time or date of his removal

hearing, in accordance with 8 U.S.C. § 1229(a)(1) and 8 C.F.R. § 1003.14(a).

Perez-Sanchez, 2019 U.S. App. LEXIS 24907, at *2. We rejected this argument.

We concluded that the requirement that the NTA specify the time and date of a

removal hearing constituted a claim-processing rule: not a jurisdictional rule. Id. at

*14-15. Thus, even though Perez-Sanchez’s NTA was defective under 8 U.S.C.

§ 1229(a)(1) and 8 C.F.R. § 1003.14(a), the defect did not deprive the IJ or the BIA

of jurisdiction over the removal proceedings. Id. at *2, 19-20.

       No material difference exists between the circumstances involved in

Petitioner’s case and the circumstances involved in Perez-Sanchez. Petitioner’s

jurisdictional argument is thus foreclosed by our binding precedent. We deny that

part of the petition.




                                          4
               Case: 18-14393      Date Filed: 11/04/2019   Page: 5 of 5


       Petitioner also seeks to challenge the BIA’s refusal to sua sponte reopen her

removal proceedings based on Pereira. We have said, however, that we lack

jurisdiction to review the BIA’s decision about whether to exercise its sua sponte

authority to reopen or to reconsider a case. See Lenis v. U.S. Att’y Gen., 525 F.3d
1291, 1293-94 (11th Cir. 2008). Accordingly, we dismiss Petitioner’s petition on

this issue for lack of jurisdiction.

       PETITION DENIED IN PART AND DISMISSED IN PART.




                                           5